DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
 
This action is responsive to the following communications: the application filed October 27, 2021 and the Information Disclosure Statement (IDS) filed October 27, 2021.

Claim 1 is pending in the application.

Information Disclosure Statement
Acknowledgement is made of Applicant’s IDS submitted on October 27, 2021.  The IDS submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 16/636,354, filed on March 25, 2019.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claim 1 is rejected  under 35 U.S.C. 103 as unpatentable over WO 2016089131A1 to Jang et al. (referred to hereafter as “Jang”) in view of EP3188272 A1 to Oh et al. (referred to hereafter as “Oh”).


Regarding claim 1, Jang teaches a method of fabricating a quantum-dot light emitting device {Figure 2}, the method comprising: forming a negative electrode {2’}; forming a first charge generation junction layer {3’} on the negative electrode; forming a quantum-dot light emitting layer {5’} on the first charge generation junction layer; forming a hole transport layer {6’} on the quantum-dot light emitting layer; 
Jang does not appear to explicitly describe forming a second charge generation junction layer that is formed on the hole transport layer {6’} and that the positive electrode {1’} is
formed on the second charge generation junction layer.
Oh Figure 3 shows that it was known to form first and second charge
generation junction layers {CGL1 and CGL2} such that a second charge generation
junction layer is formed on a hole transport layer HTR2} and that the positive electrode
{EL1} is formed on the second charge generation junction layer {CGL1}.  It would have been obvious to one ordinary skill in the art to combine the Oh additional charge generating layer with the Jang device as one of ordinary skill in the art could have combined the elements as claimed by known methods and, in combination, each
element merely performs the same function as it does separately. One of ordinary skill
in the art would have recognized that the results of the combination were predictable.
Conclusion
U.S. Published Patent Application No. 20160293879 A1 to Chen et al. (referred to hereafter as “Chen”) Figure 6 shows first (12/13) and second (10/11) junction charge generation layers around a light emitting layer (4).  The Chen junction charge layers are formed layer-by-layer. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Robert Carpenter whose telephone number is (571)270-5140.  The examiner can normally be reached on Monday through Friday from 9AM to 5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Davienne Monbleau can be reached at (571)272-1945.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Robert K Carpenter/Primary Examiner, Art Unit 2826